23 Ill. App.2d 261 (1959)
161 N.E.2d 879
Jeff Bryant and Jeff Bryant, Jr., Appellants,
v.
Metropolitan Motorists Association and Henry W. Hammond, Appellees.
Gen. No. 47,730.
Illinois Appellate Court  First District, First Division.
October 26, 1959.
Rehearing denied November 18, 1959.
Released for publication November 18, 1959.
Brooks and Gordon (Gilbert Gordon, of counsel) for plaintiffs-appellants.
McCoy, Ming, and Leighton (George N. Leighton, of counsel) for defendants-appellees.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Reversed.
Not to be published in full.